DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the RCE filed on March 29, 2021, in which claims 1, 12, 17 and 26 have been amended.  Claims 31 and 32 have been canceled.  Accordingly, claims 1-17 and 19-26 are now pending for examination.
Status of Claims
3.	Claims 1-17 and 19-26 are pending, all of which are rejected under 35 U.S.C. 103.
Claim Objections
4.	Claim 17 is objected to because of the following informalities:  Changes made to independent claim 17 have not been appropriately reflected in the currently drafted version of independent claim 17.  As required by 37 CFR 1.121, Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions), except when the claim is being canceled.  Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims.  The text of any added subject matter must be shown by underlining the added text.  The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  See 37 CFR 1.121 and MPEP 714.  Appropriate correction is required.
Examiner’s Note on Claim Interpretation
5.	Examiner will treat the limitation from independent claim 17, “a central controller operatively connected to the network devices for embedding each different respective portion of a data file with at least one positional location address” as actually reciting “a central controller operatively connected to the network devices for:	 embedding each different respective portion of a data file with at least one positional location address,” since as noted above, Applicant has not expressly added brackets around the purportedly removed colon.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102 of this 	title, if the differences between the claimed invention and the prior art are such 	that the claimed invention as a whole would have been obvious before the 	effective filing date of the claimed invention to a person having ordinary skill in 	the art to which the claimed invention pertains.  Patentability shall not be 	negated by the manner in which the invention was made.
8.	Claims 1-4, 9-14, 17, 19-23, 26, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Frank C. Wang (United States Patent No. US 8,412,798 B1), hereinafter “Wang” in view of Vijayan Retnamma et al. (United States Patent Application Publication No. US 2012/0150826 A1) hereinafter “Vijayan Retnamma”.
	Regarding claim 1, Wang discloses in a system comprising a central controller configured for connectivity with a plurality of network devices via a network connection (wherein Wang discloses a smart personal device - See e.g., FIGS. 2, 3A, 3B, 5 and 7 having a central processing unit (shown as items 242, 302, 542 and 782 in each of FIGS. 2, 3A/3B, 5 and 7, respectively). In particular, with reference to FIG. 2, a Smart personal device 240 comprises a central processing unit 242 and is connected with an HDTV with DVR Target device 200 in location 5 and a Personal Computer Target device 220 in location 6. Likewise, referring to FIG. 5, Wang teaches that Smart personal device 540 has all the capability of Smart personal device 240 shown in FIG. 2) (Wang, FIGS. 2, 3A, 3B, 5 and 7, col. 11, ll. 58-61, col. 14, ll. 25-27), a method of transferring data comprising:	connecting a mobile device to each of a plurality of network devices at separate respective times and via a respective mobile device network connection for each network device (See FIGS. 6 and 7, together disclosing a Smart personal device 790 and two Target devices X and Y in two separate locations 1 and 2, respectively. In particular, Wang teaches that the Smart personal device 790 identifies and activates a first registered Target device (Target device X in FIG. 7) located proximate to the Smart personal device at a first time and delivers content to a HDTV Target device #1 in room #1 for the duration while the Smart personal device is proximate to the Target device #1. When the Smart personal device is no longer proximate to the Target device #1 at the second time, the Smart personal device deactivates the first Target device and suspends the delivery to the Target device #1. At a later, second time, when the Smart personal device identifies a second registered Target device (a Personal Computer #2 of room #2, also shown as Target device Y in FIG. 7) located proximate to the Smart personal device after the second time, the Smart personal device activates the new Target device and resumes delivering the remaining content) (Wang, FIGS. 6 and 7, col. 15, ll. 44-64), wherein each of the network devices is connected to a separate respective logical computing network (wherein as further shown in FIG. 7, each of Target devices X and Y are connected to respective local networks, LAN 772 in location 1 and LAN 774 in location 2) (Wang, FIG. 7, col. 17, ll. 25-29);	transferring each different respective portion of the data file from the mobile device to each respective network device via the respective mobile device network connection and storing the respective portion of the data file on the respective logical computing network associated with each network device (again, transferring first portion of content to Target device X at first time, and second portion of content to Target device Y at second time) (Wang, FIGS. 6 and 7, col. 15, ll. 44-64);	operating the mobile device independently of connectivity with and management by the central controller when transferring each different respective portion of the data file from the mobile device to each respective network device via the respective mobile device network connection (wherein Wang further teaches that when equipped with Direct I/O manager 360 (See in particular, FIG. 3B, though also shown in FIG. 7 as item 785), smart personal device includes busmaster capability to direct the transfer of content between main memory 304 and respective I/O units, independently of the CPU 302, effectively under program control using the I/O bus 310, smart COMM unit I/O controller 350, smart storage unit I/O controller 352 and smart output unit I/O controller 308. More particularly, e.g., Wang teaches that in the event of transferring bulk content, e.g., a digital movie, the Smart personal device in FIG. 3B may invoke a Direct I/O transfer mode wherein under program control of the Direct I/O Manager 360, digital content may be directly transferred between a pair of I/O units (i.e., between smart COMM unit I/O controller 350 and smart storage unit I/O controller 352, and between smart storage unit I/O controller 352 and smart output unit I/O controller 358) via I/O busses 360a and 360b, respectively, thereby bypassing main memory 304 and independent of the CPU 302. In transmitting the digital content to a given target device, Wang further teaches that Direct I/O manager 360 is capable of simultaneously enabling one or more such direct I/O operation pairs across the I/O bus 310 (as shown with data path 360b) wherein upon program control of direct I/O manager 360, smart storage unit I/O controller 352 is capable of transferring bulk data to smart output unit I/O controller 358 once across the I/O bus 310, independent of the CPU 302 and main memory 304. Wang teaches that the Direct I/O Mode under program control of Direct I/O Manager 360 improves not only the content transfer speed of the Target device but also reduces the power consumption of the CPU and Memory since these units are bypassed and inactive during the duration of the entire selected content transfer) (Wang, col. 12, ll. 42-60, col. 12, l. 66-col. 13, l. 9); and	disconnecting the mobile device from each respective network connection before connecting to any other one of the network devices (again, disconnecting and suspending content delivery until connecting to second Target device Y) (Wang, FIGS. 6 and 7, col. 15, ll. 53-64).  Again, Wang notes the importance of reduced power consumption and improved performance, and particularly indicates that the Direct I/O method improves the speed performance and reduces power consumption of the device since the CPU and main memory are not active during the content transfer operation (See Wang, col. 9, ll. 33-37).  Wang however, does not explicitly disclose embedding each different respective portion of a data file with at least one positional location address.	However in an analogous art, Vijayan Retnamma discloses embedding each different respective portion of a data file with at least one positional location address (wherein Vijayan Retnamma discloses an example data deduplication storage system 100 (See FIG. 1) comprising a block generation module 110, a signature generation module 120, a signature comparison module 130, a deduplication database (DDB) component 140, a storage manager module 150, a remote synchronization module 160, and a data packaging module 170. The block generation module 110 operates on an incoming data file (“data”) to break the data up into blocks which are then processed for deduplication. The blocks can be broken up into either fixed length or variable length segments of data. The signature generation module 120 generates a substantially unique signature or identifier of a first block which is used to determine if a second block is already stored at the relevant storage system location matching the signature of the first block used to generate the signature. More particularly, with reference to FIG. 3, Vijayan Retnamma discloses deduplication database media agents 304A, 304B (referred to generically as “DDBMA 304”) and deduplication databases 306A, 306B “DDB 306”. The DDBMAs 304 store deduplication management information such as data block signatures (e.g., hashes) and storage location information for the data blocks stored in the backup storage system, which Vijayan Retnamma refers to as a link. Vijayan Retnamma further teaches that the deduplication management information can further include addresses or other location information related to the data blocks, which is used by the backup storage system to locate and retrieve specific data blocks. In one embodiment, the link includes a media agent ID indicating which DMA 308 the data block is stored on, and a path ID, address and offset indicating where the data block stored on the particular DMA 308. Vijayan Retnamma teaches that the location information or link can generally include various types of DMA identifiers, directory names, filenames, address locations, pointers, offsets, and the like, which can aid the backup storage system in locating individual data blocks. The DMA identifiers can include a MAC addresses, IP addresses, router information, directory information, filenames and/or other alphanumeric identifiers capable of uniquely identifying the different DMA 308. Thus, the DDBMA 304 stores signatures and links to data blocks stored within the backup storage system. The links can include, without limitation, a signature associated with the block and identifiers indicative of the location of the data block. As well, the locational identifiers can include positional information such as the relevant host, mount point, file identifier, offset and size of the block, etc.) (See Vijayan Retnamma, FIG. 1, paragraphs [0044]-[0047] and [0070]-[0072]).	Wang and Vijayan Retnamma are analogous art because they are from the same problem solving area, namely, systems and methods of managing the storage of data files and their content.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Vijayan Retnamma before him or her, to modify the Smart personal device and Target device communication environment of Wang to include the additional limitation of embedding each different respective portion of a data file with at least one positional location address, as disclosed by Vijayan Retnamma, with reasonable expectation that this would result in a content delivery system having the added benefits of 1) having the content further broken up into smaller segments of a desired granularity, thereby reducing network traffic by reducing the amount of data sent over the network at any given time (See Vijayan Retnamma, paragraph [0005]), and 2) attaching positional information to the data to track the segment’s whereabouts and to see if the segment already exists, and if so merely including a reference to the existing segment to avoid duplication, and further improve storage utilization and system traffic over the network and improve performance (See Vijayan Retnamma, paragraphs [0006] and [0054]).  This method of improving the content delivery system of Wang was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Vijayan Retnamma.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Wang with Vijayan Retnamma to obtain the invention as specified in claim 1.
	As to claim 2, Wang-Vijayan Retnamma discloses a method as recited in claim 1, wherein any one of the network connections includes a WAN connection, a LAN connection, a wired connection, a wireless connection, or a mobile connection (again, the LANs 772, 774, as well as internet cloud networks 780) (Wang, FIG. 7, col. 17, ll. 28-29).  The motivation regarding the obviousness of claim 1 is also applied to claim 2.
	Regarding claim 3, Wang-Vijayan Retnamma discloses a method as recited in claim 1, further comprising stitching the separate portions of the data file into a complete or partial copy of the data file (wherein the smart personal device maintains a map (see also FIG. 9 and related discussion) for the portions of the selected content which have been delivered, those portions of the selected content which have been both delivered and performed by the target and those portions what are not yet delivered. When the Smart personal device identifies the second registered Target device Y located proximate to the Smart personal device after the second time, the Smart personal device activates the new Target device and resumes delivering the remaining content using the map starting from at least one of the location of the portions of the content that has yet to be delivered and the location of the portions of the content yet to be performed for the duration while the Smart personal device is proximate to the new Target device) (Wang, FIG. 6, col. 15, l. 55-col. 16, l. 1).  The motivation regarding the obviousness of claim 1 is also applied to claim 3.
	Regarding claim 4, Wang-Vijayan Retnamma discloses a method as recited in claim 1, further comprising stitching available portions of the data file into a single stitched data file wherein each portion of the data file is positioned within the stitched data file relative to other respective portions of the data file based on positional location addresses of the portions of the data file (again, smart personal device is operable to use the map to select the location of the portions of the content yet to be delivered or the location of the portions of the content yet to be performed to ensure the user experiences minimal interruption of the content while the smart personal device is moving from the first location to second location) (Wang, FIG. 6, col. 16, ll. 1-7).  The motivation regarding the obviousness of claim 1 is also applied to claim 4.
	Regarding claim 9, Wang-Vijayan Retnamma discloses a method as recited in claim 1, further comprising treating each separate portion of the data file as an independent or dependent upload (again, each portion independently uploaded/delivered at separate times) (Wang, FIG. 6, col. 15, ll. 46-64).  The motivation regarding the obviousness of claim 1 is also applied to claim 9.
	Regarding claim 10, Wang-Vijayan Retnamma discloses a method as recited in claim 1, further comprising using each separate portion of the data file as an independent upload or as an dependent upload (again, each portion independently uploaded/delivered at separate times) (Wang, FIG. 6, col. 15, ll. 46-64).  The motivation regarding the obviousness of claim 1 is also applied to claim 10.
	Regarding claim 11, Wang-Vijayan Retnamma discloses a method as recited in claim 1, further comprising accessing one or more portions of the data file independently or dependently (again, each portion independently uploaded/delivered at separate times) (Wang, FIG. 6, col. 15, ll. 46-64).  The motivation regarding the obviousness of claim 1 is also applied to claim 11.
	Regarding claim 12, Wang-Vijayan Retnamma discloses a method as recited in claim 1, further comprising appending each separate portion of the data file with at least one of a respective job identification, a respective session identification, and a separate positional location address (again, using the map) (Wang, FIG. 9, col. 15, l. 55-col. 16, l. 7).  The motivation regarding the obviousness of claim 1 is also applied to claim 12.
	Regarding claim 13, Wang-Vijayan Retnamma discloses a method as recited in claim 1, further comprising communicating a storage location of each separate portion of the data file received to a central controller (again, using the map to track delivered and performed portions of content) (Wang, FIG. 9, col. 17, l. 62-col. 18, l. 30).  The motivation regarding the obviousness of claim 1 is also applied to claim 13.
	Regarding claim 14, Wang-Vijayan Retnamma discloses a method as recited in claim 1, wherein the mobile device is a mobile digital video recorder, wherein the data file is a video recording, and wherein transferring the respective portions of the data file includes transferring the video recording from the mobile digital video recorder (wherein the smart personal device is a digital device capable of recording and playing back video content, as well as deliver the content to the target devices) (Wang, col. 2, ll. 37-39, col. 5, ll. 19-24).  The motivation regarding the obviousness of claim 1 is also applied to claim 14.
	Regarding claim 17, Wang discloses a system for transferring data comprising:	a plurality of network devices each at a separate logical computing network location, wherein each of the network devices includes a data storage medium operatively connected thereto for storing a respective portion of the data file (wherein as discussed above with respect to independent claim 1, Wang discloses Target devices X and Y (each including a disk storage and main memory) in two separate locations 1 and 2, respectively, and each having their own respective LAN (i.e., LAN 772 in location 1 and LAN 774 in location 2), as illustrated in FIG. 7) (Wang, FIGS. 6 and 7, col. 4, ll. 59-60, col. 15, ll. 44-64, col. 17, ll. 25-29);	a central controller (wherein as further discussed above with respect to independent claim 1, Wang discloses a smart personal device - See e.g., FIGS. 2, 3A, 3B, 5 and 7 having a central processing unit (shown as items 242, 302, 542 and 782 in each of FIGS. 2, 3A/3B, 5 and 7, respectively). In particular, with reference to FIG. 2, a Smart personal device 240 comprises a central processing unit 242 and is connected with an HDTV with DVR Target device 200 in location 5 and a Personal Computer Target device 220 in location 6. Likewise, referring to FIG. 5, Wang teaches that Smart personal device 540 has all the capability of Smart personal device 240 shown in FIG. 2) (Wang, FIGS. 2, 3A, 3B, 5 and 7, col. 11, ll. 58-61, col. 14, ll. 25-27); and	a mobile device configured for (again, smart personal device) (Wang, FIGS. 2, 3A, 3B, 5 and 7):		operating independently of connectivity with and management by the central controller (wherein Wang further teaches that when equipped with Direct I/O manager 360 (See in particular, FIG. 3B, though also shown in FIG. 7 as item 785), smart personal device includes busmaster capability to direct the transfer of content between main memory 304 and respective I/O units, independently of the CPU 302, effectively under program control using the I/O bus 310, smart COMM unit I/O controller 350, smart storage unit I/O controller 352 and smart output unit I/O controller 308. More particularly, e.g., Wang teaches that in the event of transferring bulk content, e.g., a digital movie, the Smart personal device in FIG. 3B may invoke a Direct I/O transfer mode wherein under program control of the Direct I/O Manager 360, digital content may be directly transferred between a pair of I/O units (i.e., between smart COMM unit I/O controller 350 and smart storage unit I/O controller 352, and between smart storage unit I/O controller 352 and smart output unit I/O controller 358) via I/O busses 360a and 360b, respectively, thereby bypassing main memory 304 and independent of the CPU 302. In transmitting the digital content to a given target device, Wang further teaches that Direct I/O manager 360 is capable of simultaneously enabling one or more such direct I/O operation pairs across the I/O bus 310 (as shown with data path 360b) wherein upon program control of direct I/O manager 360, smart storage unit I/O controller 352 is capable of transferring bulk data to smart output unit I/O controller 358 once across the I/O bus 310, independent of the CPU 302 and main memory 304. Wang teaches that the Direct I/O Mode under program control of Direct I/O Manager 360 improves not only the content transfer speed of the Target device but also reduces the power consumption of the CPU and Memory since these units are bypassed and inactive during the duration of the entire selected content transfer) (Wang, col. 12, ll. 42-60, col. 12, l. 66-col. 13, l. 9); and		transferring a plurality of the separate portions of the data file from the mobile device, wherein each of the separate portions of the data file is transferred from the mobile device to a separate respective one of the network devices (wherein the smart personal device 790 (See again, FIG. 7) further includes a smart network unit I/O controller 786 comprising at least one or more communication devices within which it may simultaneously connect the smart personal device 790 to the internet cloud networks 780, local area network 772 in location 1 and local area network 774 in location 2) (Wang, Fig. 7, col. 17, ll. 25-29).  As discussed above with respect to independent claim 1, Wang further notes the importance of reduced power consumption and improved performance, and particularly indicates that Direct I/O method improves the speed performance and reduces power consumption of the device since the CPU and main memory are not active during the content transfer operation (See Wang, col. 9, ll. 33-37).  Wang however, does not explicitly disclose a central controller operatively connected to the network devices for:	embedding each different respective portion of a data file with at least one positional location address.	However in an analogous art, Vijayan Retnamma discloses a central controller operatively connected to network devices for (wherein Vijayan Retnamma discloses a storage operation manager module 150 (See FIG. 1, also shown as storage manager 200 in FIG. 2) for coordinating storage operations and invokes the other modules of the storage system 100 as needed to perform requested storage operations. With particular reference to FIG. 2, Vijayan Retnamma discloses a networked storage system, with storage manager 200 coordinating and controlling the system) (Vijayan Retnamma, FIGS. 1 and 2, paragraphs [0045], [0050], [0056]-[0057] and [0060]):	embedding each different respective portion of a data file with at least one positional location address (wherein Vijayan Retnamma discloses an example data deduplication storage system 100 (See FIG. 1) comprising a block generation module 110, a signature generation module 120, a signature comparison module 130, a deduplication database (DDB) component 140, a storage manager module 150, a remote synchronization module 160, and a data packaging module 170. The block generation module 110 operates on an incoming data file (“data”) to break the data up into blocks which are then processed for deduplication. The blocks can be broken up into either fixed length or variable length segments of data. The signature generation module 120 generates a substantially unique signature or identifier of a first block which is used to determine if a second block is already stored at the relevant storage system location matching the signature of the first block used to generate the signature. More particularly, with reference to FIG. 3, Vijayan Retnamma discloses deduplication database media agents 304A, 304B (referred to generically as “DDBMA 304”) and deduplication databases 306A, 306B “DDB 306”. The DDBMAs 304 store deduplication management information such as data block signatures (e.g., hashes) and storage location information for the data blocks stored in the backup storage system, which Vijayan Retnamma refers to as a link. Vijayan Retnamma further teaches that the deduplication management information can further include addresses or other location information related to the data blocks, which is used by the backup storage system to locate and retrieve specific data blocks. In one embodiment, the link includes a media agent ID indicating which DMA 308 the data block is stored on, and a path ID, address and offset indicating where the data block stored on the particular DMA 308. Vijayan Retnamma teaches that the location information or link can generally include various types of DMA identifiers, directory names, filenames, address locations, pointers, offsets, and the like, which can aid the backup storage system in locating individual data blocks. The DMA identifiers can include a MAC addresses, IP addresses, router information, directory information, filenames and/or other alphanumeric identifiers capable of uniquely identifying the different DMA 308. Thus, the DDBMA 304 stores signatures and links to data blocks stored within the backup storage system. The links can include, without limitation, a signature associated with the block and identifiers indicative of the location of the data block. As well, the locational identifiers can include positional information such as the relevant host, mount point, file identifier, offset and size of the block, etc.) (See Vijayan Retnamma, FIG. 1, paragraphs [0044]-[0047] and [0070]-[0072]).	Wang and Vijayan Retnamma are analogous art because they are from the same problem solving area, namely, systems and methods of managing the storage of data files and their content.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Vijayan Retnamma before him or her, to modify the Smart personal device and Target device communication environment of Wang to include the additional limitation of embedding each different respective portion of a data file with at least one positional location address, as disclosed by Vijayan Retnamma, with reasonable expectation that this would result in a content delivery system having the added benefits of 1) having the content further broken up into smaller segments of a desired granularity, thereby reducing network traffic by reducing the amount of data sent over the network at any given time (See Vijayan Retnamma, paragraph [0005]), and 2) attaching positional information to the data to track the segment’s whereabouts and to see if the segment already exists, and if so merely including a reference to the existing segment to avoid duplication, and further improve storage utilization and system traffic over the network and improve performance (See Vijayan Retnamma, paragraphs [0006] and [0054]).  This method of improving the content delivery system of Wang was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Vijayan Retnamma.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Wang with Vijayan Retnamma to obtain the invention as specified in claim 17.
	Regarding claim 19, Wang-Vijayan Retnamma discloses a system as recited in claim 17, wherein each of the network devices is operatively connected to a respective wireless network hub for wirelessly receiving a respective portion of the data file (at least impliedly, given that the content is delivered from the smart personal device to the one or more target devices activated by the smart personal device based on proximity via various wireless technologies including wireless Ethernet 802.11 G/B/N/A, USB wireless and mobile phone wireless) (Wang, col. 5, ll. 36-47).  The motivation regarding the obviousness of claim 17 is also applied to claim 19.
	Regarding claim 20, Wang-Vijayan Retnamma discloses a system as recited in claim 17, wherein the central controller is configured to access portions of the data file stored locally in respective ones of the network devices (again, using target device(s), smart personal device can push selected content thereto, and render (i.e., “access”) the pushed content on the target device proximate to, and activated by the smart personal device) (Wang, col. 3, ll. 4-8). The motivation regarding the obviousness of claim 17 is also applied to claim 20.
	Regarding claim 21, Wang-Vijayan Retnamma discloses a system as recited in claim 20, wherein the central controller is configured to stitch together the separate portions of the data file to form a complete or partial copy of the data file (wherein as above, the smart personal device maintains a map (see also FIG. 9 and related discussion) for the portions of the selected content which have been delivered, those portions of the selected content which have been both delivered and performed by the target and those portions what are not yet delivered. When the Smart personal device identifies the second registered Target device Y located proximate to the Smart personal device after the second time, the Smart personal device activates the new Target device and resumes delivering the remaining content using the map starting from at least one of the location of the portions of the content that has yet to be delivered and the location of the portions of the content yet to be performed for the duration while the Smart personal device is proximate to the new Target device) (Wang, FIG. 6, col. 15, l. 55-col. 16, l. 1).  The motivation regarding the obviousness of claim 17 is also applied to claim 21.
	Regarding claim 22, Wang-Vijayan Retnamma discloses a system as recited in claim 17, wherein the central controller is configured to stitch available portions of the data file into a single stitched data file wherein each portion of the data file is positioned within the stitched data file at the same respective positional location address of the respective portion as in the data file (again, smart personal device is operable to use the map to select the location of the portions of the content yet to be delivered or the location of the portions of the content yet to be performed to ensure the user experiences minimal interruption of the content while the smart personal device is moving from the first location to second location) (Wang, FIG. 6, col. 16, ll. 1-7).  The motivation regarding the obviousness of claim 17 is also applied to claim 22.
	Regarding claim 23, Wang-Vijayan Retnamma discloses a system as recited in claim 17, further comprising a mobile device including a digital video recorder and a wireless communication component operatively connected to one another to upload separate portions of the data file at separate ones of the network devices, wherein the data file is a video recording (wherein the smart personal device is a digital device capable of recording and playing back video content, as well as deliver the content to the target devices, and can utilize wireless technologies including wireless Ethernet 802.11 G/B/N/A, USB wireless and mobile phone wireless) (Wang, col. 2, ll. 37-39, col. 5, ll. 19-24, col. 5, ll. 36-47).  The motivation regarding the obviousness of claim 17 is also applied to claim 23.
	Regarding claim 26, Wang discloses in a system comprising a central controller configured for connectivity with a plurality of network devices via a network connection (wherein Wang discloses a smart personal device - See e.g., FIGS. 2, 3A, 3B, 5 and 7 having a central processing unit (shown as items 242, 302, 542 and 782 in each of FIGS. 2, 3A/3B, 5 and 7, respectively). In particular, with reference to FIG. 2, a Smart personal device 240 comprises a central processing unit 242 and is connected with an HDTV with DVR Target device 200 in location 5 and a Personal Computer Target device 220 in location 6. Likewise, referring to FIG. 5, Wang teaches that Smart personal device 540 has all the capability of Smart personal device 240 shown in FIG. 2) (Wang, FIGS. 2, 3A, 3B, 5 and 7, col. 11, ll. 58-61, col. 14, ll. 25-27), a method of transferring data comprising:	providing a mobile device with a list of network authorization keys (wherein smart personal device discussed above can perform discovery process for proximate target device(s), after which the smart personal device performs a registration process that includes storing information into a configuration table within the smart personal device, information of which includes brand, model, make, MAC ID, etc. The smart personal device looks up the stored information in the configuration table to verify that an identified proximate Target device is indeed a valid and registered Target device, after which it will automatically perform a wakeup commands to the Target device without the awareness of the user) (Wang, col. 4, ll. 25-30, col. 4, ll. 53-66, col. 5, ll. 14-17);	connecting the mobile device to a network device at separate respective times and via a respective mobile device network connection (wherein as further discussed above with respect to independent claim 1, with reference to FIGS. 6 and 7, Wang discloses a Smart personal device 790 and two Target devices X and Y in two separate locations 1 and 2, respectively. In particular, Wang teaches that the Smart personal device 790 identifies and activates a first registered Target device (Target device X in FIG. 7) located proximate to the Smart personal device at a first time and delivers content to a HDTV Target device #1 in room #1 for the duration while the Smart personal device is proximate to the Target device #1. When the Smart personal device is no longer proximate to the Target device #1 at the second time, the Smart personal device deactivates the first Target device and suspends the delivery to the Target device #1. At a later, second time, when the Smart personal device identifies a second registered Target device (a Personal Computer #2 of room #2, also shown as Target device Y in FIG. 7) located proximate to the Smart personal device after the second time, the Smart personal device activates the new Target device and resumes delivering the remaining content) (Wang, FIGS. 6 and 7, col. 15, ll. 44-64), wherein the network device is connected to a logical computing network (wherein as further shown in FIG. 7, each of Target devices X and Y are connected to respective local networks, LAN 772 in location 1 and LAN 774 in location 2) (Wang, FIG. 7, col. 17, ll. 25-29);	transferring each respective portion of the data file from the mobile device to the network device via the respective mobile device network connection and storing the respective portion of the data file on the logical computing network (again, transferring first portion of content to Target device X at first time, and second portion of content to Target device Y at second time) (Wang, FIGS. 6 and 7, col. 15, ll. 44-64);	operating the mobile device independently of connectivity with and management by the central controller when transferring each different respective portion of the data file from the mobile device to each respective network device via the respective mobile device network connection (wherein Wang further teaches that when equipped with Direct I/O manager 360 (See in particular, FIG. 3B, though also shown in FIG. 7 as item 785), smart personal device includes busmaster capability to direct the transfer of content between main memory 304 and respective I/O units, independently of the CPU 302, effectively under program control using the I/O bus 310, smart COMM unit I/O controller 350, smart storage unit I/O controller 352 and smart output unit I/O controller 308. More particularly, e.g., Wang teaches that in the event of transferring bulk content, e.g., a digital movie, the Smart personal device in FIG. 3B may invoke a Direct I/O transfer mode wherein under program control of the Direct I/O Manager 360, digital content may be directly transferred between a pair of I/O units (i.e., between smart COMM unit I/O controller 350 and smart storage unit I/O controller 352, and between smart storage unit I/O controller 352 and smart output unit I/O controller 358) via I/O busses 360a and 360b, respectively, thereby bypassing main memory 304 and independent of the CPU 302. In transmitting the digital content to a given target device, Wang further teaches that Direct I/O manager 360 is capable of simultaneously enabling one or more such direct I/O operation pairs across the I/O bus 310 (as shown with data path 360b) wherein upon program control of direct I/O manager 360, smart storage unit I/O controller 352 is capable of transferring bulk data to smart output unit I/O controller 358 once across the I/O bus 310, independent of the CPU 302 and main memory 304. Wang teaches that the Direct I/O Mode under program control of Direct I/O Manager 360 improves not only the content transfer speed of the Target device but also reduces the power consumption of the CPU and Memory since these units are bypassed and inactive during the duration of the entire selected content transfer) (Wang, col. 12, ll. 42-60, col. 12, l. 66-col. 13, l. 9);	disconnecting the mobile device from the respective network connection before connecting to the network device to transfer a different respective portion of the data file from the mobile device at a different respective time (again, disconnecting and suspending content delivery until connecting to second Target device Y) (Wang, FIGS. 6 and 7, col. 15, ll. 53-64); and	wherein the steps of connecting, transferring, and disconnecting are performed without requiring the mobile device to connect to a central controller (wherein the smart personal device performs independently, in that the selected content is pulled by the smart personal device and thereafter pushed from the smart personal device independent of user interventions and any type of centralized control, to one or more of the input unit controller of the target device which is proximate to and activated by the smart personal device) (Wang, col. 6, ll. 21-28).  As discussed above with respect to independent claim 1, Wang further notes the importance of reduced power consumption and improved performance, and particularly indicates that Direct I/O method improves the speed performance and reduces power consumption of the device since the CPU and main memory are not active during the content transfer operation (See Wang, col. 9, ll. 33-37).  Wang however, does not explicitly disclose embedding each different respective portion of a data file with at least one positional location address.	However in an analogous art, Vijayan Retnamma discloses embedding each different respective portion of a data file with at least one positional location address (wherein Vijayan Retnamma discloses an example data deduplication storage system 100 (See FIG. 1) comprising a block generation module 110, a signature generation module 120, a signature comparison module 130, a deduplication database (DDB) component 140, a storage manager module 150, a remote synchronization module 160, and a data packaging module 170. The block generation module 110 operates on an incoming data file (“data”) to break the data up into blocks which are then processed for deduplication. The blocks can be broken up into either fixed length or variable length segments of data. The signature generation module 120 generates a substantially unique signature or identifier of a first block which is used to determine if a second block is already stored at the relevant storage system location matching the signature of the first block used to generate the signature. More particularly, with reference to FIG. 3, Vijayan Retnamma discloses deduplication database media agents 304A, 304B (referred to generically as “DDBMA 304”) and deduplication databases 306A, 306B “DDB 306”. The DDBMAs 304 store deduplication management information such as data block signatures (e.g., hashes) and storage location information for the data blocks stored in the backup storage system, which Vijayan Retnamma refers to as a link. Vijayan Retnamma further teaches that the deduplication management information can further include addresses or other location information related to the data blocks, which is used by the backup storage system to locate and retrieve specific data blocks. In one embodiment, the link includes a media agent ID indicating which DMA 308 the data block is stored on, and a path ID, address and offset indicating where the data block stored on the particular DMA 308. Vijayan Retnamma teaches that the location information or link can generally include various types of DMA identifiers, directory names, filenames, address locations, pointers, offsets, and the like, which can aid the backup storage system in locating individual data blocks. The DMA identifiers can include a MAC addresses, IP addresses, router information, directory information, filenames and/or other alphanumeric identifiers capable of uniquely identifying the different DMA 308. Thus, the DDBMA 304 stores signatures and links to data blocks stored within the backup storage system. The links can include, without limitation, a signature associated with the block and identifiers indicative of the location of the data block. As well, the locational identifiers can include positional information such as the relevant host, mount point, file identifier, offset and size of the block, etc.) (See Vijayan Retnamma, FIG. 1, paragraphs [0044]-[0047] and [0070]-[0072]).	Wang and Vijayan Retnamma are analogous art because they are from the same problem solving area, namely, systems and methods of managing the storage of data files and their content.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Vijayan Retnamma before him or her, to modify the Smart personal device and Target device communication environment of Wang to include the additional limitation of embedding each different respective portion of a data file with at least one positional location address, as disclosed by Vijayan Retnamma, with reasonable expectation that this would result in a content delivery system having the added benefits of 1) having the content further broken up into smaller segments of a desired granularity, thereby reducing network traffic by reducing the amount of data sent over the network at any given time (See Vijayan Retnamma, paragraph [0005]), and 2) attaching positional information to the data to track the segment’s whereabouts and to see if the segment already exists, and if so merely including a reference to the existing segment to avoid duplication, and further improve storage utilization and system traffic over the network and improve performance (See Vijayan Retnamma, paragraphs [0006] and [0054]).  This method of improving the content delivery system of Wang was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Vijayan Retnamma.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Wang with Vijayan Retnamma to obtain the invention as specified in claim 26.
9.	Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Vijayan Retnamma and further in view of FRUSINA et al. (United States Patent Application Publication No. US 2015/0215738 A1), hereinafter “FRUSINA”.
	As to claim 5, Wang-Vijayan Retnamma discloses a method as recited in claim 1, but does not explicitly disclose wherein transferring the different respective portions of the data file includes transferring the respective portions out of order.	However in an analogous art, FRUSINA discloses transferring different respective portions of a data file includes transferring the respective portions out of order (wherein FRUSINA teaches splitting data communication into multiple data streams transmitted in disassembled form over multiple communication links by way of multiple radio frequency (RF) interfaces, and that such disassembly may include, e.g., transmitting packets from one data source over multiple RF interfaces, transmitting packets out of order, transmitting redundant packets, re-transmitting missing packets, computing and transmitting forward error correction (FEC) data, etc. In addition, a de-bonding subsystem 808 (See FIG. 8B) may be configured to re-arrange and/or otherwise re-constitute/re-assemble the data packets for transmission to vehicle data communication subsystem 806. For example, received data may be out of order, broken into various segments, etc., requiring re-assembly. The system may thus allow data communications over a bonded communication link to be re-assembled or otherwise reconstituted for use once transmitted through a bonded link) (FRUSINA, paragraphs [0082]-[0083] and [0201]).	Wang-Vijayan Retnamma and FRUSINA are analogous art because they are from the same problem solving area, namely, systems and methods of providing content delivery services to users with freedom of mobility.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang-Vijayan Retnamma and FRUSINA before him or her, to modify the target devices of Wang-Vijayan Retnamma to include the additional limitation of transferring different respective portions of a data file includes transferring the respective portions out of order, as disclosed by FRUSINA, with reasonable expectation that this would result in a content delivery system having the added benefit of having the packets re-assembled for seamless rendering (See FRUSINA, paragraph [0083]).  This method of improving the content delivery system of Wang-Vijayan Retnamma was well within the ordinary ability of one of ordinary skill in the art based on the teachings of FRUSINA.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Wang-Vijayan Retnamma with FRUSINA to obtain the invention as specified in claim 5.
	Regarding claim 6, Wang-Vijayan Retnamma-FRUSINA discloses a method as recited in claim 1, further comprising reading one of the respective portions of the data file out of order relative to other respective portions of the data file (again, transmitting and receiving the data out of order, whereupon the data is re-assembled and re-ordered) (FRUSINA, paragraph [0083]).	As discussed above, Wang-Vijayan Retnamma and FRUSINA are analogous art because they are from the same problem solving area, namely, systems and methods of providing content delivery services to users with freedom of mobility.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang-Vijayan Retnamma and FRUSINA before him or her, to modify the target devices of Wang-Vijayan Retnamma to include the additional limitation of further comprising reading one of the respective portions of the data file out of order relative to other respective portions of the data file, as disclosed by FRUSINA, with reasonable expectation that this would result in a content delivery system having the added benefit of having the packets re-assembled for seamless rendering (See FRUSINA, paragraph [0083]).  This method of improving the content delivery system of Wang-Vijayan Retnamma was well within the ordinary ability of one of ordinary skill in the art based on the teachings of FRUSINA.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Wang-Vijayan Retnamma with FRUSINA to obtain the invention as specified in claim 6.
	Regarding claim 15, Wang-Vijayan Retnamma-FRUSINA discloses a method as recited in claim 14, further comprising playing one or more portions of the video recording out of chronological order (wherein again, Wang teaches playing the transferred portions once they’ve been sent to the target device by selecting content yet to be delivered) (Wang, col. 16, ll. 16-17).  The motivation regarding the obviousness of claim 5 is also applied to claim 15.
	Regarding claim 16, Wang-Vijayan Retnamma-FRUSINA discloses a method as recited in claim 1, wherein each separate respective logical computing network is at a respective transportation depot, and wherein transferring the respective portions of the data file from the mobile device includes transferring the respective portions of the data file at respective transportation depots (wherein the teachings and embodiments of FRUSINA are directed to providing content and data communication to and from a vehicle, and the vehicle may have network connectivity through a variety of technologies, such as wired and wireless connectivity, and may be able to connect to networks directly, or indirectly, through communications with other vehicles and/or through communication networks associated with fixed infrastructures, such as transport stations, parking lots, and depots. With particular reference to FIG. 1, FRUSINA teaches that transport stations 1-n may have varying levels of network connectivity, with each station having access to wired/wireless networking infrastructures, etc.) (FRUSINA, Abstract, FIG. 1, paragraphs [0089]-[0091], [0096] and [0098]).	As discussed above, Wang-Vijayan Retnamma and FRUSINA are analogous art because they are from the same problem solving area, namely, systems and methods of providing content delivery services to users with freedom of mobility.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang-Vijayan Retnamma and FRUSINA before him or her, to modify the content delivery system of Wang-Vijayan Retnamma to include the additional limitation of wherein each separate respective logical computing network is at a respective transportation depot, and wherein transferring the respective portions of the data file from the mobile device includes transferring the respective portions of the data file at respective transportation depots, as disclosed in FRUSINA, with reasonable expectation that this would result in a content delivery system having the added benefit of enabling the users to enjoy content delivery and data communication services while traveling, e.g., by way of buses, trains, subways, trams, airplanes, ships, etc. (See FRUSINA, paragraph [0003]).  This method of improving the content delivery system of Wang-Vijayan Retnamma was well within the ordinary ability of one of ordinary skill in the art based on the teachings of FRUSINA.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Wang-Vijayan Retnamma with FRUSINA to obtain the invention as specified in claim 16.
10.	Claims 7, 8, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Vijayan Retnamma in view of Yong Hoon Choi (United States Patent Application Publication No. US 2012/0163255 A1), hereinafter “Choi”.
	Regarding claim 7, Wang-Vijayan Retnamma discloses a method as recited in claim 1, but does not explicitly disclose further comprising:	detecting corruption in a received copy of one or more of the portions of the data file; and	transferring a second copy of any portion of the data file having corruption to replace corrupt data, wherein transferring the second copy is performed without transferring second copies of corruption-free portions of the data file.	However Choi discloses detecting corruption in a received copy of one or more portions of a data file (wherein Choi discloses a P2P streaming module 448 (See FIG. 4) with the ability to provide data assembling, retransmission request functionality and error correction. In particular, P2P streaming module 448 can generate a copy of the requested data by assembling the data streams received from a plurality of computing devices. Upon discovering that one or more portions of the data are missing or contain errors, P2P streaming module 448 can request retransmissions of the unavailable data) (Choi, FIG. 4, paragraph [0034]); and	transferring a second copy of any portion of the data file having corruption to replace corrupt data, wherein transferring the second copy is performed without transferring second copies of corruption-free portions of the data file (again, only the unavailable data is retransmitted) (Choi, paragraph [0034]).	Wang-Vijayan Retnamma and Choi are analogous art because they are from the same problem solving area, namely, systems and methods of providing content delivery services to users with freedom of mobility.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang-Vijayan Retnamma and Choi before him or her, to modify the content delivery system of Wang-Vijayan Retnamma to include the additional limitation of detecting corruption in a received copy of one or more portions of a data file, as disclosed in Choi, with reasonable expectation that this would result in a content delivery system having the added benefit of mitigating packet loss while eliminating redundant packets (See Choi, paragraph [0034]).  This method of improving the content delivery system of Wang-Vijayan Retnamma was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Choi.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Wang-Vijayan Retnamma with Choi to obtain the invention as specified in claim 7.
	Regarding claim 8, Wang-Vijayan Retnamma-Choi discloses a method as recited in claim 1, further comprising:	detecting whether all respective portions of the data file have been uploaded or whether an uploaded portion of the data file is missing or inaccessible (again, detecting missing portions of data) (Choi, paragraph [0034]), and	transferring a second copy of any respective portion of the data file as needed to replace missing data, wherein transferring the second copy is performed without transferring second copies of available portions of the data file (again, transmitting unavailable data) (Choi, paragraph [0034]).	As discussed above, Wang-Vijayan Retnamma and Choi are analogous art because they are from the same problem solving area, namely, systems and methods of providing content delivery services to users with freedom of mobility.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang-Vijayan Retnamma and Choi before him or her, to modify the content delivery system of Wang-Vijayan Retnamma to include the additional limitations of detecting whether all respective portions of the data file have been uploaded or whether an uploaded portion of the data file is missing or inaccessible; and transferring a second copy of any respective portion of the data file as needed to replace missing data, wherein transferring the second copy is performed without transferring second copies of available portions of the data file, as disclosed in Choi, with reasonable expectation that this would result in a content delivery system having the added benefit of mitigating packet loss while eliminating redundant packets (See Choi, paragraph [0034]).  This method of improving the content delivery system of Wang-Vijayan Retnamma was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Choi.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Wang-Vijayan Retnamma with Choi to obtain the invention as specified in claim 8.
	Regarding claim 24, Wang-Vijayan Retnamma-Choi discloses a system as recited in claim 17, wherein at least one of the central controller and the network devices is configured to detect corruption in the separate portions of the data file and to upload a second copy of any portion of the data file having corruption without uploading second copies of corruption-free portions of the data file (again, performing error correction, retransmission requests of only unavailable/unsent data portions) (Choi, paragraph [0034]).	As discussed above, Wang-Vijayan Retnamma and Choi are analogous art because they are from the same problem solving area, namely, systems and methods of providing content delivery services to users with freedom of mobility.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang-Vijayan Retnamma and Choi before him or her, to modify the content delivery system of Wang-Vijayan Retnamma to include the additional limitation of wherein at least one of the central controller and the network devices is configured to detect corruption in the separate portions of the data file and to upload a second copy of any portion of the data file having corruption without uploading second copies of corruption-free portions of the data file, as disclosed in Choi, with reasonable expectation that this would result in a content delivery system having the added benefit of mitigating packet loss while eliminating redundant packets (See Choi, paragraph [0034]).  This method of improving the content delivery system of Wang-Vijayan Retnamma was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Choi.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Wang-Vijayan Retnamma with Choi to obtain the invention as specified in claim 24.
	Regarding claim 25, Wang-Vijayan Retnamma-Choi discloses a system as recited in claim 17, wherein at least one of the central controller and the network device is configured to:	detect whether all respective portions of the data file have been uploaded or whether an uploaded portion of the data file is missing or inaccessible (again, detecting unsent/missing portions of data) (Choi, paragraph [0034]), and	transfer a second copy of any respective portion of the data file as needed to replace missing or inaccessible data, wherein transferring the second copy is performed without transferring second copies of available portions of the data file (again, performing error correction, retransmission requests of only unavailable/unsent data portions) (Choi, paragraph [0034]).	As discussed above, Wang-Vijayan Retnamma and Choi are analogous art because they are from the same problem solving area, namely, systems and methods of providing content delivery services to users with freedom of mobility.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang-Vijayan Retnamma and Choi before him or her, to modify the content delivery system of Wang-Vijayan Retnamma to include the additional limitations of detect whether all respective portions of the data file have been uploaded or whether an uploaded portion of the data file is missing or inaccessible; and transfer a second copy of any respective portion of the data file as needed to replace missing or inaccessible data, wherein transferring the second copy is performed without transferring second copies of available portions of the data file, as disclosed in Choi, with reasonable expectation that this would result in a content delivery system having the added benefit of mitigating packet loss while eliminating redundant packets (See Choi, paragraph [0034]).  This method of improving the content delivery system of Wang-Vijayan Retnamma was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Choi.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Wang-Vijayan Retnamma with Choi to obtain the invention as specified in claim 25.
Response to Arguments
11.	Applicant’s arguments, see pages 9-15, filed March 29, 2021, with respect to Rejections of Claims 1-4, 9-14, 17, 19-23, 26, 31 and 32 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
	(A)	Applicant argued on page 12 of Remarks, “In summary, the mobile device of the present claimed invention operates in a computing environment comprising ‘a central controller configured for connectivity with a plurality of network devices via a network connection’ and the mobile device is a separate component from the central controller. The mobile device is not functionally equivalent to the ‘Smart personal device’ of Wang. It can be seen that the method of Claim 1, in stark contrast to Wang, does not teach using a ‘Smart personal device’ with the kind of integrally associated control or management needed for managing a data file transfer process in which real-time stitching together of content, is absolutely necessary. The method of Claim 1 instead provides a mobile device configured and operated separately from the central controller of the system. The method includes ‘operating the mobile device independently of connectivity with and management by the central controller when transferring each different respective portion of the data file from the mobile device to each respective network device via the respective mobile device network connection’” (Recited from page 12 of Remarks).
	As to point (A), Examiner respectfully disagrees.  To begin with, Examiner wishes to point out that in no place within independent claim 1 is it expressly recited that “the mobile device is a separate component from the central controller,” and as such, Examiner is not required to assume such an implied reading of the claim language.  To the contrary, given the broadest reasonable interpretation (the BRI), nothing currently precludes Examiner from interpreting the recited “central controller” as being part of the “mobile device,” nor is it unreasonable to map such a “central controller” as claimed, to that of the CPU within the “smart personal device,” of Wang, at least in part given the specific fact pattern and context of the newly added claim language, as well as the teaching of the reference to Wang.	Specifically, because Wang expressly teaches that the “smart personal device” can operate independently of operation of the central processing unit (CPU), specifically when transferring digital content to the target devices, this happens to read on the newly added language of “operating the mobile device independently of connectivity with and management by the central controller when transferring each different respective portion of the data file from the mobile device to each respective network device via the respective mobile device network connection”.  To be clear, the CPU of the “smart personal device” is not in communication (nor is even operative) with any of the target devices during the transfer of digital content, but rather it is the smart I/O units that perform such operation.  As highlighted at the rejection above, Wang teaches that this feature not only improves the content transfer speed of the Target device but also reduces the power consumption of the CPU and Memory since these units are bypassed and inactive during the duration of the entire selected content transfer (See again, Wang, col. 12, ll. 54-60).  Examiner further notes that, in response to Applicant’s assertion that “It can be seen that the method of Claim 1, in stark contrast to Wang, does not teach using a ‘Smart personal device’ with the kind of integrally associated control or management needed for managing a data file transfer process in which real-time stitching together of content, is absolutely necessary,” what the method of Claim 1 “teaches” is completely irrelevant and has no bearing on whether the limitations read on the applied reference.  Rather, it is whether the claim language reads on what the reference teaches, (which in this case, as shown above, absolutely does so), which determines whether a feature is anticipated.	Moreover, Examiner respectfully points out that independent claim 1 is completely silent with regard to what function the recited “central controller” performs, how the recited “central controller” operates, or even any roll whatsoever, played by the recited “central controller,” only that the “central controller” is “configured for connectivity” (emphasis added).  Examiner respectfully reminds Applicant that while claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	Therefore, Examiner respectfully submits, Wang does disclose, teach and/or suggest “operating the mobile device independently of connectivity with and management by the central controller when transferring each different respective portion of the data file from the mobile device to each respective network device via the respective mobile device network connection”.  Due to the amendment however, Examiner has updated citations to more accurately reflect claim mappings, and has elaborated on interpretation of claim language, as well as application of the reference to assist the reader in understanding the rejection.
Conclusion
12.	Applicant’s arguments, as well as request for reconsideration, filed March 29, 2021, have been fully considered but they are not deemed to be persuasive.
13.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, in a related field to Applicant’s endeavor, Worley (USPAT 10,595,052 B1) teaches that digital content such as eBooks, music, video, personal files, and so forth stored in cloud storage resources are selectively transferred to an onboard storage device of a conveyance such as an aircraft, train, motorcoach, and so forth.  Travelers may access the content from the onboard storage as if the cloud were still accessible (See Abstract).
14.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441